Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Statement of Reasons for Allowance
2.	Claims 1-6, 8-13, 15-20 and 23-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled "Comments on Statement of Reasons for Allowance."

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil N. Kumar whose telephone number is (571) 270-1693 and Fax number is (571) 270-2693.  The examiner can normally be reached on Monday-Fridays 8-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANIL N KUMAR/						3/1/2021Primary Examiner, Art Unit 2174